Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on January 14, 2022 is acknowledged.
3.	Claims 36, 41 and 45 are cancelled.
4.	New claims 48-61 have been added.
5.	Claims 27-33, 35, 37-38, 42-43 and 48-61 are pending in this application and allowed in this office action. 

EXAMINER’S COMMENT
Withdrawn Rejections
6.	Rejection of claims 27-33, 36-38 and 41-43 under 35 U.S.C. 101, is hereby withdrawn in view of Applicant’s amendment to the claims.
7.	Rejection of claims 27, 29, 31-33 and 35-36 under 35 U.S.C. 103 as being unpatentable over Ochs-Onolemhemhen et al (WO 2014/089706, cited in the previous office action) in view of Konishi et al (US Patent No. 5286649, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.
8.	Rejection of claims 27, 29, 31-33 and 35-36 under 35 U.S.C. 103 as being unpatentable over Salha et al (US 2015/0316567, cited in the previous office action) in view of Konishi et al (US Patent No. 5286649, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.

10.	Rejection of claims 27-29, 31-33 and 35-36 under 35 U.S.C. 103 as being unpatentable over Salha et al (US 2015/0316567, cited in the previous office action) in view of Konishi et al (US Patent No. 5286649, cited in the previous office action) and Barouch et al (US 2012/0076812, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.


REASONS FOR ALLOWANCE
11.	The following is an examiner’s statement of reasons for allowance: A composition comprising an isolated plant defense signaling peptide and an agriculturally acceptable carrier, wherein the peptide has up to 20 amino acids in lengths comprising a motif of SEQ ID NO: 28, a composition comprising an isolated plant defense signaling peptide and an agriculturally acceptable carrier, wherein the peptide consists of SEQ ID NO: 1, and a composition comprising an isolated plant defense signaling peptide and an agriculturally acceptable carrier, wherein the peptide has up to 20 amino acids in lengths comprising a motif of SEQ ID NO: 1, and wherein the agriculturally acceptable carrier is selected from the group consisting of alcohols, mineral or vegetable oil, calcium carbonate, talc, powdered magnesia, gypsum, and diatomaceous earth, and 
The closest prior art to instant SEQ ID NO: 1 is Ochs-Onolemhemhen et al (WO 2014/089706, previously cited) and Salha et al (US 2015/0316567, previously cited). The closest art to instant SEQ ID NO: 27 is Brover et al (US Patent No. 8299318, previously cited). Brover et al teach a 161mer protein comprising instant SEQ ID NO: 28 (see SEQ ID NO: 50414, residues 151-161). This is more than 20 amino acids required by instant SEQ ID NO: 27, and instant claims.
The closest art to instant SEQ ID NO: 28 is Duan et al (US 2003/0144492). Duan et al teach a 28mer peptide sequence that has 89.1% sequence identity to instant SEQ ID NO: 28 (see SEQ ID NO: 326). This peptide sequence is a 28mer, longer than the up to 20 amino acids required by instant claims. 
There are no teachings nor motivations to alter the peptide sequences, or add the agriculturally acceptable carrier to arrive at the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 27-33, 35, 37-38, 42-43 and 48-61, as set forth in the amendment filed on January 14, 2022, are allowed.

CONCLUSION
Claims 27-33, 35, 37-38, 42-43 and 48-61 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654